Moncure, P.,
read the decree.
1. The court is of opinion that the relative rights of the respective proprietors of the grist-mill and saw-mill, in the proceedings mentioned, t,o the waterpower capable of'being derived from the dam on which the said mills were dependent for their operation, continued to be the same after the execution of the deed of the 2d day of January, 1851, from John Erwin and wife to Clarke, Miller and Hall, in the proceedings mentioned, as they were at the time of the execution of that deed.
• 2. The court is further of opinion that the said right of the proprietors of the grist-mill were prior and paramount to the said right of the proprietors of the saw-mill; so that whenever and while there was not more than water-power enough for the operation of the grist-mill, the proprietors of the saw-mill had no right to use the water-power so as to obstruct or affect the operation of the grist-mill.
3. The court is further of opinion that the proprietors of the grist-mill had a right, after they acquired the same, to convert it into a paper-mill, and were entitled to the same priority over the proprietors of the saw-mill in the use of the water-power for the operation of the paper-mill to which they were previously entitled in the use of the water-power for the operation of the grist-mill; but were so entitled only to the same extent to which they were so previously entitled to the use of the water-power.
4. The court is further of opinion that the controversy in this case was a proper subject of equitable jurisdiction; and the circuit court, therefore, instead *42of rendering the decree which it did, thus turning the parties out of a court of equity, in which their controversy was pending and might have been settled in a single suit, and leaving them to their remedy at law, where a multiplicity of suits would have been necessary, ought to have proceeded, according to the prayer of the bill, to “ ascertain, define and settle the rights of all parties to the use of the said water, and grant such other and further relief as is suited to equity and the nature of the case, &c.”
5. The court is, therefore, further of opinion that the said decree of the circuit court is erroneous; and it is decreed and ordered that the same be reversed and annulled, and that the appellant recover against the appellees his costs by him expended in the prosecution of his appeal aforesaid here. And it is further decreed and ordered that the cause be. remanded to the said circuit court for further proceedings to be had therein in conformity with the foregoing opinion and decree.
"Which is ordered to be certified to the said circuit court of Augusta county.
Decree reversed.